Citation Nr: 9926242	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-11 157	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for anxiety reaction and 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1939 to November 1947.

2.  The Board issued a decision on this issue on August 25, 
1998, however, that decision was vacated by a February 24, 
1999, Order of the United States Court of Appeals for 
Veterans Claims (Court).

3.  On January 20, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, that the veteran died on 
December [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued an August 25, 1999, decision in this appeal.  
The veteran appealed that decision to the Court.  However, 
the veteran died on December [redacted], 1998, prior to the issuance 
of a decision by the Court.  Subsequently, the Court issued a 
February 24, 1999, Order which vacated the August 25, 1999, 
Board decision, and dismissed the veteran's appeal to the 
Court.  As the August 25, 1999, Board decision was vacated 
and the appeal to the Court dismissed, this claim was 
returned to the Board.

However, the veteran died during the pendency of this appeal.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, 
this appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The veteran's appeal on the issue of entitlement to an 
increased rating for anxiety reaction and post-traumatic 
stress disorder is dismissed.




		
      M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


